              Case 2:20-cv-00212-RSM Document 10 Filed 04/24/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    ROMAN BABAK,

 9                              Petitioner,               CASE NO. C20-212-RSM-BAT

10           v.                                           ORDER OF DISMISSAL

11    ICE FIELD OFFICE DIRECTOR ,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The Government’s motion to dismiss, Dkt. 6, is GRANTED.

18          (3)     Petitioner’s habeas petition is DENIED, and this action is DISMISSED without

19   prejudice.

20   \\

21   \\

22

23




     ORDER OF DISMISSAL - 1
             Case 2:20-cv-00212-RSM Document 10 Filed 04/24/20 Page 2 of 2



 1         (4)    The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Tsuchida.

 3         Dated this 24th day of April, 2020.

 4

 5

 6

 7                                               A
                                                 RICARDO S. MARTINEZ
 8                                               CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
